                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION
                                  No. 2:17-CV-36-D

JACQUELINE C. CLARK,                           )
                                               )
               Plaintiff,                      )
                                               )             ORDER
V.                                             )
                                        )
NANCY A. BERRYHILL,                     )
Acting Commissioner of Social Security, )
                                        )
            Defendant.                  )
_ _ _ _ _ _ _ _ _ _)
       Plaintiffs counsel filed a motion for approval of attorney's fees under section 206(b) of

the Social Security Act (the "Act"), 42 U.S.C. § 406(b), in the amount of $17,605.00. Attorney's

fees under section 206(b) are paid from past-due benefits awarded to a successful claimant. 42

U.S.C. § 406(b). Plaintiff has previously been awarded attorney's fees under the Equal Access

to Justice Act (EAJA), 28 U.S.C. § 2412, in the amount of $3,510.00 (ECF Nos. 28, 29).

       Defendant filed a response, stating that under Gisbrecht v. Barnhart, 535 U.S. 789 (2002),

it is the duty of the Court to determine a reasonable fee.

       It is ORDERED that Plaintiffs counsel be awarded fees under section 206(b) of the Act,

42 U.S.C. § 406(b), in the amount of$ Ii, 000            , and refund to Plaintiff the smaller award

between this amount and the EAJA award.

       SO ORDERED, this        2.0   day of July 2020.




                                        J   S C. DEVER III
                                        UNITED STATES DISTRICT JUDGE




         Case 2:17-cv-00036-D Document 32 Filed 07/20/20 Page 1 of 1
